937 F.2d 603Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Glen Roy KENDALL, Petitioner-Appellant,v.David A. WILLIAMS, Respondent-Appellee.
No. 91-6050.
United States Court of Appeals, Fourth Circuit.
Submitted May 20, 1991.Decided July 3, 1991.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Claude M. Hilton, District Judge.  (CA-90-480-AM)
Glen Roy Kendall, appellant pro se.
Eugene Paul Murphy, Assistant Attorney General, Marla Lynn Graff, Assistant Attorney General, Richmond, Va., for appellee.
E.D.Va.
DISMISSED.
Before PHILLIPS, MURNAGHAN and WILKINSON, Circuit Judges.
OPINION
PER CURIAM:


1
Glen Roy Kendall seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.*   Kendall v. Williams, CA-90-480-AM (E.D.Va. Feb. 11, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.



*
 In light of our view of the merits of this appeal, we deny Kendall's request for the appointment of counsel on appeal